Citation Nr: 0830169	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-28 363A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971, and from June 1971 to February 1978.  He died in March 
2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

In April 2008, a videoconference hearing was held between the 
Muskogee RO and the Board in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

After the appellant provided testimony to the Board, she 
submitted additional evidence in May 2008.  This evidence 
consisted of a medical examiner report dated in March 2005.  
The appellant also submitted a written waiver of review of 
that evidence by the agency of original jurisdiction (AOJ).  
Therefore referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.  
However, as the case is being remanded, the AOJ will be able 
to review this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 C.F.R. § 5103(a) notice obligation in the context of 
a claim for Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice 
in such a claim must include 1) a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death; 2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and 3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in August 2005.  However, review 
of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Turning to the substantive aspects of the appellant's claim, 
the veteran's death certificate shows that he died in March 
2005.  At the time of his death, the veteran was service-
connected for a psychiatric disability that had been 
evaluated as 50 percent disabling; a mandible fracture (10 
percent disabling); a right chin scar (zero percent 
disabling); fractures of the orbits (zero percent disabling); 
a fractured nose (zero percent disabling); and fractures of 
the maxilla and zygoma (zero percent disabling).  

The immediate cause of the veteran's death is listed on his 
death certificate as atherosclerotic cardiovascular disease.  
No other condition was said to be due to, or as a consequence 
of the atherosclerotic cardiovascular disease.  However, 
chronic obstructive pulmonary disease (COPD) and traumatic 
obstructive sleep apnea are listed as significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  The manner of death was listed as 
accidental.  The death certificate indicated that no autopsy 
had been performed.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

The appellant contends, in essence, that the service-
connected disabilities related to the April 1975 automobile 
accident led to the development of the veteran's sleep apnea 
which in turn aided or lent assistance to the production of 
death for the condition that ultimately caused his death.  
She argues that the veteran's disabilities caused, worsened 
or aggravated the cardiac-related problems that led to his 
death.  

Review of the evidence of record reveals that the veteran 
died at the Eastern Oklahoma Medical Center, but no treatment 
records from that facility have been associated with the 
claims file.  In addition, no VA medical treatment records 
for the veteran dated between October 2004 and March 2005 
have been associated with the claims file.  VA is, therefore, 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in 
order to fulfill the duty to assist, all of the relevant 
private and VA treatment records should be obtained and 
associated with the claims file.

While the RO did obtain a medical opinion, as the medical 
opinion of record was based on incomplete medical records, it 
is of little or no probative value.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  In 
addition, while review of the medical evidence of record 
showed that the veteran had been diagnosed with a tongue 
laceration, a hard palate laceration that was infected and a 
horizontal palatal split fracture in April 1975, as well as a 
large tongue, a slightly retrognatic mandible, internal nasal 
valve collapse and elongation of the palate in 2002 and 2003, 
the July 2006 VA medical opinion did not discuss these 
clinical findings or their possible relationship to the 
veteran's sleep apnea. 

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all 
the applicable factors for a comprehensive analysis of the 
etiology of the veteran's cause of death.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should explain, what, if any, information 
and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

2.  All VA medical treatment records for 
the veteran dated between January 2002 
and March 2005 not already of record 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated the veteran for any 
cardiac disorder or for the sleep apnea.  
In particular, the AMC/RO should obtain 
the records relating to the treatment 
provided at to the veteran at the Eastern 
Oklahoma Medical Center in March 2005.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
her representative should also be 
informed of the negative results, and 
should be allowed to submit the sought-
after records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
records to be reviewed by physicians with 
expertise in cardiology and sleep apnea.  
The reviewers should be provided with the 
claims file, including any records 
obtained pursuant to the above 
development, and a copy of this remand.  
The reviewers should render opinions as 
to the etiology and onset date of the 
fatal atherosclerotic cardiovascular 
disease, as well as the etiology and 
onset date of the sleep apnea.  

The reviewers are requested to provide 
opinions as to the medical probability 
that any documented sleep apnea condition 
was related to the residuals of the 
veteran's April 1975 in-service facial 
injuries or other service-connected 
disability and as to the medical 
probability that any documented cardiac 
disease was etiologically related to 
sleep apnea or to any service-connected 
disability.

The reviewers should provide an opinion 
as to the following questions:

a.  To what extent, if any, did the 
service-connected disabilities 
contribute to the development of, or 
to the severity of, the fatal 
cardiac disease?  Include a 
discussion as to the likelihood that 
the sleep apnea caused or aggravated 
the veteran's cardiac disease.  

b.  What role, if any, did the 
veteran's medical and psychiatric 
disabilities in the aggregate play 
in (i) causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the veteran's death?

c.  Whether any service-related 
pathology caused general impairment 
of health such that the veteran was 
materially less capable of resisting 
the effects of whatever disease or 
event was the primary cause of death 
(atherosclerotic cardiovascular 
disease)? and

d.  Was the characterization of the 
veteran's death as 'accidental' on 
the death certificate an accurate 
one?  Was the sleep apnea related in 
any way to the April 1975 in-service 
accident?

The reviewers should identify the 
information on which their opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewers. 

5.  Upon receipt of the VA physician 
reports, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer(s) for corrections or additions.

6.  Thereafter, the AMC/RO should 
readjudicate the appellant's 38 C.F.R. 
§ 3.312 claim.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

7.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

